 1
 2
 3
 4
 5
 6
 7
 8
 9                             UNITED STATES DISTRICT COURT
10                         SOUTHERN DISTRICT OF CALIFORNIA
11
12   WILLIAM BRADLEY,                                   Case No.: 3:18-CV-605 JLS (JLB)
     CDCR #E-48180,
13
                                       Plaintiff,       ORDER (1) OVERRULING
14                                                      PLAINTIFF’S OBJECTIONS,
                         vs.                            (2) ADOPTING REPORT AND
15
     KATCHKA, R.N.;                                     RECOMMENDATION, AND
16   M. CASTILLO, Correctional Officer;                 (3) GRANTING DEFENDANTS’
     ALVAREZ, Sergeant;                                 MOTION TO DISMISS
17
     D. PARAMO, Warden,
18                                                      ECF Nos. 16, 23, 24
                                    Defendants.
19
20         Presently before the Court is Defendants M. Castillo and J. Alvarez’s Motion to
21   Dismiss Portions of Plaintiff’s Complaint (ECF No. 16). Also before the Court is
22   Magistrate Judge Jill L. Burkhardt’s Report and Recommendation (“R&R,” ECF No. 23)
23   advising the Court to grant Defendants’ Motion, Plaintiff William Bradley’s Objections to
24   the R&R (“Objs.,” ECF No. 24), and Defendants’ Reply to Plaintiff’s Objections (“Reply,”
25   ECF No. 25).     Having considered the parties’ arguments and the law, the Court
26   OVERRULES Plaintiff’s Objections (ECF No. 24), ADOPTS the R&R (ECF No. 23) in
27   its entirety, and GRANTS Defendants’ Motion (ECF No. 16).
28   ///
                                                    1
                                                                              3:18-CV-605 JLS (JLB)
 1                                        BACKGROUND
 2         Magistrate Judge Burkhardt’s R&R contains a thorough and accurate recitation of
 3   the factual and procedural history underlying the instant Motion. See R&R 2–3. This
 4   Order incorporates by reference the background as set forth therein.
 5                                     LEGAL STANDARD
 6   I.    Review of the Report and Recommendation
 7         Federal Rule of Civil Procedure 72(b) and 28 U.S.C. § 636(b)(1) set forth a district
 8   court’s duties in connection with a magistrate judge’s report and recommendation. The
 9   district court must “make a de novo determination of those portions of the report or
10   specified proposed findings or recommendations to which objection is made,” and “may
11   accept, reject, or modify, in whole or in part, the findings or recommendations made by the
12   magistrate judge.” 28 U.S.C. § 636(b)(1); see also United States v. Raddatz, 447 U.S. 667,
13   673–76 (1980); United States v. Remsing, 874 F.2d 614, 617 (9th Cir. 1989). In the absence
14   of timely objection, however, the Court “need only satisfy itself that there is no clear error
15   on the face of the record in order to accept the recommendation.” Fed. R. Civ. P. 72
16   advisory committee’s note (citing Campbell v. U.S. Dist. Court, 501 F.2d 196, 206 (9th
17   Cir. 1974)).
18   II.   Motion to Dismiss
19         Federal Rule of Civil Procedure 12(b)(6) permits a party to raise by motion the
20   defense that the complaint “fail[s] to state a claim upon which relief can be granted,”
21   generally referred to as a motion to dismiss. The Court evaluates whether a complaint
22   states a cognizable legal theory and sufficient facts in light of Federal Rule of Civil
23   Procedure 8(a), which requires a “short and plain statement of the claim showing that the
24   pleader is entitled to relief.”    Although Rule 8 “does not require ‘detailed factual
25   allegations,’ . . . it demands more than an unadorned, the-defendant-unlawfully-harmed-
26   me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.
27   Twombly, 550 U.S. 544, 555 (2007)). In other words, “a plaintiff’s obligation to provide
28   the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and conclusions, and
                                                   2
                                                                                3:18-CV-605 JLS (JLB)
 1   a formulaic recitation of a cause of action’s elements will not do.” Twombly, 550 U.S. at
 2   555 (alteration in original). “Nor does a complaint suffice if it tenders ‘naked assertion[s]’
 3   devoid of ‘further factual enhancement.’” Iqbal, 556 U.S. at 678 (alteration in original)
 4   (quoting Twombly, 550 U.S. at 557).
 5         “To survive a motion to dismiss, a complaint must contain sufficient factual matter,
 6   accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting
 7   Twombly, 550 U.S. at 570); see also Fed. R. Civ. P. 12(b)(6). A claim is facially plausible
 8   when the facts pled “allow[] the court to draw the reasonable inference that the defendant
 9   is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). That is not to
10   say that the claim must be probable, but there must be “more than a sheer possibility that a
11   defendant has acted unlawfully.” Id. (citing Twombly, 550 U.S. at 556). “[F]acts that are
12   ‘merely consistent with’ a defendant’s liability” fall short of a plausible entitlement to
13   relief. Id. (quoting Twombly, 550 U.S. at 557). Further, the Court need not accept as true
14   “legal conclusions” contained in the complaint. Id. at 678–79 (citing Twombly, 550 U.S.
15   at 555). This review requires “context-specific” analysis involving the Court’s “judicial
16   experience and common sense.” Id. at 679. “[W]here the well-pleaded facts do not permit
17   the court to infer more than the mere possibility of misconduct, the complaint has alleged—
18   but it has not ‘show[n]’—‘that the pleader is entitled to relief.’” Id. (quoting Fed. R. Civ.
19   P. 8(a)(2)).
20         When a plaintiff appears pro se, the Court construes the pleadings liberally and
21   affords the plaintiff any benefit of the doubt. See Erickson v. Pardus, 551 U.S. 89, 94
22   (2007) (citing Estelle v. Gamble, 429 U.S. 97, 106 (1976)); Thompson v. Davis, 295 F.3d
23   890, 895 (9th Cir. 2002) (citing Oretz v. Wash. Cnty., Or., 88 F.3d 804, 807 (9th Cir.
24   1996)). When giving liberal construction to a pro se complaint, however, the Court is not
25   permitted to “supply essential elements of claims that were not initially pled.” Easter v.
26   Cal. Dep’t of Corr., 694 F. Supp. 2d 1177, 1183 (S.D. Cal. 2010) (quoting Ivey v. Bd. of
27   Regents of Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982)). “Vague and conclusory
28   allegations of official participation in civil rights violations are not sufficient to withstand
                                                    3
                                                                                  3:18-CV-605 JLS (JLB)
 1   a motion to dismiss.” Id. (quoting Ivey, 673 F.2d at 268) (citing Jones v. Cmty. Redev.
 2   Agency, 733 F.2d 646, 649 (9th Cir. 1984)). The Court should allow a pro se plaintiff leave
 3   to amend “unless the pleading ‘could not possibly be cured by the allegation of other
 4   facts.’” Ramirez v. Galaza, 334 F.3d 850, 861 (9th Cir. 2003) (quoting Lopez v. Smith, 203
 5   F.3d 1122, 1130, 1131 (9th Cir. 2000)).
 6                                            ANALYSIS
 7         Plaintiff asserts three claims against Defendants Katchka, Castillo, Alvarez, and
 8   Paramo: (1) cruel and unusual punishment in violation of the Eighth Amendment,
 9   (2) violation of Plaintiff’s right to due process under the Fourteenth Amendment, and
10   (3) assault and battery prohibited by California law. See generally ECF No. 1 (“Compl.”).
11   Defendants Katchka and Paramo were sua sponte dismissed from this case on May 25,
12   2018. See generally ECF No. 12. The remaining Defendants, Castillo and Alvarez, have
13   moved to dismiss only Plaintiff’s due process and assault and battery claims. See generally
14   ECF No. 16.
15   I.    Due Process Claim
16         Plaintiff’s due process claim is based on Defendants’ allegedly unjustified and
17   penologically unnecessary “beating and kicking” of him. See Compl. at 12. Magistrate
18   Judge Burkhardt concludes that Plaintiff’s due process claim, to the extent it is predicated
19   on a substantive due process violation, must fail because it is duplicative of his claim under
20   the Eighth Amendment. See R&R at 6–7. Further, “[t]o the extent that Plaintiff also alleges
21   a procedural due process claim under the Fourteenth Amendment, the Complaint sets forth
22   no facts supporting the existence of such a claim” because “Plaintiff has not alleged a lack
23   of process, i.e., that he was denied a hearing, failed to receive notice of the charges, or that
24   he did not have an opportunity to present his views regarding the alleged beating.” Id. at
25   7. Magistrate Judge Burkhardt therefore recommends that Plaintiff’s due process claim be
26   dismissed with prejudice to the extent Plaintiff asserts a substantive due process claim and
27   without prejudice to the extent Plaintiff asserts a procedural due process claim. Id. at 8,
28   11.
                                                    4
                                                                                  3:18-CV-605 JLS (JLB)
 1          Plaintiff does not appear object to this portion of Magistrate Judge Burkhardt’s
 2   R&R, 1 see generally Objs.; see also Reply at 2, and the Court finds no clear error in the
 3   recommendation. The Court agrees with Magistrate Judge Burkhardt that Plaintiff has
 4   failed to state a claim for a violation of his procedural due process rights under the
 5   Fourteenth Amendment and that the substantive due process claim is redundant of
 6   Plaintiff’s Eighth Amendment claim. The Court therefore ADOPTS Magistrate Judge
 7   Burkhardt’s R&R and GRANTS Defendants’ Motion as to Plaintiff’s due process claim.
 8   II.    Assault and Battery Claim
 9          Plaintiff also alleges that the allegedly unjustified and penologically unnecessary
10   “beating and kicking” of him constituted an intentional assault and battery under California
11   law, see Compl. at 13, for which he seeks compensatory and punitive damages. See id. at
12   3, 6. Magistrate Judge Burkhardt notes that, although “[t]he [California Government
13   Claims Act (“CGCA”)] generally has ‘no applicability to [section] 1983 actions,’”
14   Defendants here are moving to dismiss Plaintiff’s state-law assault and battery claim on
15   the basis that Plaintiff failed to comply with the CGCA. R&R at 9–10. Magistrate Judge
16   Burkhardt recommends that Plaintiff’s claim be dismissed without prejudice because
17   “Plaintiff has failed to alleged compliance with the CGCA with respect to his state assault
18   and battery claim against Defendants.” Id. at 10. Further, because the underlying incident
19   occurred on December 21, 2016, “Plaintiff cannot obtain compliance” at this stage and “the
20   only remaining question is whether Plaintiff has already complied with the claims
21   presentation requirement but failed to allege such in his Complaint.” Id. at 10. Magistrate
22   Judge Burkhardt therefore “recommends that Plaintiff be given leave to amend his
23   Complaint to allege compliance with the CGCA, if possible.” Id.
24   ///
25
26
27   1
      To the extent Plaintiff claims that Magistrate Judge Burkhardt’s R&R is “‘collusory’ & ‘conspiratory,’”
     see Objs. at 2 (emphasis in original), the Court disagrees. The R&R is well-reasoned and based in federal
28   precedent.
                                                        5
                                                                                         3:18-CV-605 JLS (JLB)
 1          Plaintiff objects to this portion of Magistrate Judge Burkhardt’s R&R; consequently,
 2   the Court reviews her recommendation de novo. In his Objections, Plaintiff argues that the
 3   CGCA applies only to “litigants filing non-federal civil right suits.” Objs. at 1. “[F]urther,
 4   for federal civil rights-suits, there is ‘NO’ requirement, as there is with an action brought
 5   under the California Tort Claims Act, that a claim be filed and rejected by the Board of
 6   Control before a lawsuit can be filed.” Id. (emphasis in original). Plaintiff stresses that he
 7   “has followed the language of the law to [the] letter.” Id. at 3. In their Reply, Defendants
 8   stress that they “seek to dismiss the state claims” pursuant to the CGCA, not Plaintiff’s
 9   federal claims under Section 1983. See Reply at 2.
10          The Court must agree with Magistrate Judge Burkhardt and Defendants.                      As
11   Magistrate Judge Burkhardt notes, the CGCA requires a plaintiff seeking to sue a public
12   entity or public employee for money damages for actions taken within the scope of the
13   employee’s employment first to file a government claim. See R&R at 8 (citing Cal. Gov’t
14   Code §§ 905.2, 950.2, 950.6; Karim-Panahi v. L.A. Police Dept., 839 F.2d 621, 627 (9th
15   Cir. 1985), rev’d on other grounds, 480 U.S. 709 (1987)). “A claim relating to a cause of
16   action . . . for injury to person . . . shall be presented . . . not later than six months after the
17   accrual of the cause of action.” Cal. Gov’t Code § 911.2. If the claim is not timely
18   presented within six months, a claimant may submit a written application for leave to
19   present the claim within a reasonable time, not to exceed one year after the accrual of the
20   cause of action. Cal. Gov’t Code § 911.4.
21          In his claim for assault and battery, Plaintiff seeks compensatory and punitive
22   damages against Defendants, state employees, for actions taken within the scope of their
23   employment. See Compl. at 3, 6. Consequently, despite having filed claims under Section
24   1983, Plaintiff must comply with the CGCA for his assault and battery claim. See Karim-
25   Panahi, 839 F.2d at 627 (requiring compliance with California Tort Claims Act for claims
26   under California tort law in suit involving Section 1983 claims). Plaintiff, however, does
27   not contend that he complied with the claims presentment requirement of the CGCA prior
28   to asserting his assault and battery claim. See generally Compl.; see also R&R at 9.
                                                      6
                                                                                     3:18-CV-605 JLS (JLB)
 1   Accordingly, Plaintiff’s claim for assault and battery is properly dismissed for failure to
 2   allege compliance with the CGCA.
 3         Although Plaintiff does not appear to challenge that portion of the R&R, Judge
 4   Burkhardt is also correct in concluding that Plaintiff cannot obtain compliance with the
 5   CGCA at this time. Because the underlying assault and battery occurred on December 21,
 6   2016, see Compl. at 3, 8, 13, Plaintiff would have had to present his claim by June 21,
 7   2017, see Cal. Gov’t Code § 911.2, or have applied to present an untimely claim by
 8   December 21, 2017. See Cal. Gov’t Code § 911.4. Consequently, the only way in which
 9   Plaintiff can amend his California assault and battery claim is to allege that he has already
10   complied with the claims presentation requirement. See R&R at 10. Accordingly, the
11   Court OVERRULES Plaintiff’s Objections and ADOPTS Magistrate Judge Burkhardt’s
12   R&R as to Plaintiff’s state law assault and battery claim.
13                                        CONCLUSION
14         In light of the foregoing, the Court:
15         1.     OVERRULES Plaintiff’s Objections (ECF No. 24),
16         2.     ADOPTS in its entirety Magistrate Judge Burkhardt’s R&R (ECF No. 23),
17   and
18         3.     GRANTS Defendants’ Motion (ECF No. 16).                Specifically, the Court
19   DISMISSES WITH PREJUDICE Plaintiff’s Fourteenth Amendment claim against
20   Defendants Castillo and Alvarez to the extent it is predicated on a violation of Plaintiff’s
21   substantive due process rights.     The Court DISMISSES WITHOUT PREJUDICE
22   Plaintiff’s (1) Fourteenth Amendment claim against Defendants Castillo and Alvarez to the
23   extent it is predicated on a violation of Plaintiff’s procedural due process rights, and
24   (2) California assault and battery claim against Defendants Castillo and Alvarez to the
25   extent Plaintiff can demonstrate that he has already complied with the claims presentation
26   requirement of the California Government Claims Act. Plaintiff MAY FILE an amended
27   complaint to cure the specific deficiencies enumerated above within forty-five (45) days of
28   ///
                                                   7
                                                                                3:18-CV-605 JLS (JLB)
 1   the date on which this Order is electronically docketed. Failure to file an amended
 2   complaint by this date may result in dismissal of the aforementioned claims with prejudice.
 3         IT IS SO ORDERED.
 4
 5   Dated: March 1, 2019
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  8
                                                                              3:18-CV-605 JLS (JLB)
